Defendant was charged in the information filed against him with having violated Act No. 123, Pub. Acts 1913; 1 Comp. Laws 1915, §§ 5037-5040. An order granting defendant's motion to quash is reviewed by the people by writ of error. *Page 377 
A child was born at 3 o'clock a. m. November 10, 1928. No physician was present. The child's father tried to secure the services of defendant, a regular practicing physician, but defendant was busy and could not then respond. He did, however, visit the mother and child eight hours after the child's birth, but did not treat the child's eyes with a prophylaxis named and approved by the State board of health. The child subsequently became blind. The statute (1 Comp. Laws 1915, § 5038) provides in part:
"It shall be the duty of any physician, nurse or midwife who shall assist and be in charge at the birth of any infant, or have care of the same after birth, to treat the eyes of the infant with a prophylaxis approved by the State board of health; and such treatment shall be given as soon as practicable after the birth of the infant and always within one hour."
If the contention of the people is correct, the language "always within one hour," in the statute, is surplusage. These clear and express words of limitation may not be disregarded, but must be given full force and effect. The statute, by providing such treatment shall be given "always within one hour" after the birth of a child indicates that, in the opinion of the legislature, subsequent treatment would be useless, if not dangerous.
The statute relied upon is a penal one, and cannot be enlarged or extended by construction. Van Buren v. Wylie,56 Mich. 501; Van Camp v. Railroad Co., 137 Mich. 467.
On the other hand, it must be strictly construed.Crosby v. Railroad Co., 131 Mich. 288.
"It is a cardinal rule of statutory construction that full effect shall be given to every part of the *Page 378 
act under consideration. Every clause and every word is presumed to have some force and meaning. No portion should be rendered nugatory." Attorney General v. Detroit Board ofEducation, 154 Mich. 584.
"It is a cardinal rule in the construction of statutes that effect is to be given, if possible, to every word, clause, and sentence. It is the duty of the court, so far as practicable, to reconcile the different provisions, so as to make them consistent and harmonious, and to give a sensible and intelligent effect to each." Rohde v. Wayne Circuit Judge,168 Mich. 683.
No one may be punished under a statute for acts not clearly within the scope of its provisions.
"If the acts alleged do not come clearly within the prohibition of the statute, its scope will not be extended to include other offenses than those which are clearly described and provided for; and if there is a fair doubt as to whether the act charged is embraced in the prohibition, that doubt is to be resolved in favor of defendant." 36 Cyc. p. 1186.
The acts of defendant, instead of coming within the express language of the statute, are clearly not covered by its terms. The statute provides, in effect, for the treatment of a new-born child as soon as practicable, provided the treatment be administered "always within one hour" after the child's birth. If good practice required the treatment of the child's eyes eight hours after its birth, defendant may be civilly liable for malpractice, but cannot be convicted criminally.
Judgment affirmed.
CLARK, NORTH, and FEAD, JJ., concurred with POTTER, J. *Page 379